Citation Nr: 1808472	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  07-12 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI), including headaches, and in excess of 70 percent from April 22, 2016.

2.  Entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound of the right knee with synovitis.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hip.

4.  Entitlement to service connection for a skin disorder (alternatively claimed as melanoma in situ, basal cell carcinoma and seborrheic keratosis), to include as secondary to herbicide exposure.

5.  Entitlement to an effective date earlier than May 31, 2014 for the award of total disability due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to November 1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Louis, Missouri, Regional Office (RO).  The knee issue comes from July 2006 and April 2009 rating actions, and the TBI, and right hip issues come from an April 2013 rating action.  The Board denied all the claims in an April 2014 decision.  The Veteran appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In an Order dated in November 2014, the Court remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  In April 2015, the Board remanded these issues in compliance with the JMR.  As discussed in further detail below, the Board finds that there has been substantial compliance with the most recent remand directives, to include the issuance of a statement of the case (SOC) and subsequent perfection of the appeal for entitlement to the skin disorder claim.  Any inadvertent non-compliance with the April 2015 Remand amounts to no more than harmless error, thus the prior development comports with the tenets of Stegall v. West, 11 Vet. App. 268, 271 (1998).  That development having been completed, the claim is now ready for appellate review.

In the August 2016 rating decision, the RO granted an increased evaluation of 70 percent disabling for TBI, effective April 22, 2016 and awarded entitlement to TDIU, effective May 31, 2014.  Prior to this claim's return to the Board, the Veteran perfected his appeal of the effective dates of these awards.  In addition, regarding the TBI, despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent and 70 percent ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The August 2016 rating decision also granted service connection and assigned separate, initial ratings for limitation of abduction and limitation of extension as secondary to the service-connected disability of degenerative right hip joint disease; and service connection for Muscle Group XV as secondary to service-connected right knee disability.  While these separate entitlements are related to the pending appeals currently before the Board, the record does not reflect any specific disagreement with these individual awards unlike the above-note, perfected appeals for the TBI and TDIU issues that were adjudicated in the same rating decision.  In light of the clear intent of the Veteran to take no issue with these newly granted individual entitlements, the Board finds that it does not have jurisdiction over these matters and they are not properly on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).  



FINDINGS OF FACT

1.  Herbicide exposure is presumed due to the Veteran's service in the Republic of Vietnam.

2.  For the entire period on appeal, the evidence is at least evenly balanced as to whether the highest level of severity caused by the Veteran's TBI has more nearly approximated a level "3" on account of subjective symptoms of dizziness, headaches, tinnitus, insomnia, and hypersensitivity to light and sound.

3.  The Veteran's right knee disorder is not manifested by disability tantamount to a compensable level of limited flexion or limited extension; there is no evidence of any impairment of the tibia or fibula; and there is no probative evidence of any recurrent subluxation or lateral instability. 

4.  For the period prior to April 22, 2016, the Veteran's right hip disorder manifested in complaints of pain and occasional instability, with flexion to 95, no objective evidence of flexion limited to 30 degrees or less, or abduction lost beyond 10 degrees.  

5.  Following April 22, 2016, the Veteran's right hip manifested in complaints of pain and occasional instability, with flexion to 40 degrees and additional symptomatology including an inability to cross legs and further diminished extension which have been compensated via separate awards not currently on appeal.  

6.  The most probative evidence is against a finding that the Veteran has a skin disorder, to include melanoma in situ, basal cell carcinoma and seborrheic keratosis, causally related to, or aggravated by active service, to include as due to herbicide exposure.

7.  Prior to May 31, 2014, the Veteran was engaged in more than marginal employment and thus his service-connected disabilities did not preclude him from securing or following substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent disabling, but no higher, for residuals of a TBI, including headaches, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, Diagnostic Code (DC) 8045 (2017).

2.  The criteria for the assignment of a rating in excess of 10 percent for residuals of a shell fragment wound of the right knee with synovitis have not been met.  38 U.S.C. §§ 1155, 5103A, 5103, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a (2017). 

3.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the right hip have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.14, 4.40, 4.45, 4.59, 4.71a (2017).

4.  The criteria for service connection for a skin disorder, to include melanoma in situ, basal cell carcinoma and seborrheic keratosis, to include as due to herbicide and exposure have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 1132, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2017).

5.  The criteria for entitlement to TDIU prior to May 31, 2014, are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered because of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).


TBI

Based on the unique circumstances of the Veteran's case, the Board finds that for the entire period on appeal, he is entitled to the current 70 percent disability evaluation.  In other words, the Board finds that the most probative evidence of record reflecting the Veteran's level of TBI impairment throughout the period on appeal is the April 2016 VA examination which comported with the guidance of the JMR and cured the deficiencies present in the March 2013 VA examination.  

The criteria for rating TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.

Here, the Veteran's claim for service connection for TBI with headaches was received in April 2011.  Service connection was established by a rating action in April 2013, which assigned a 10 percent disability rating, effective April 4, 2011.  Thereafter, as noted in the Introduction, the Veteran was awarded an increased rating of 70 percent disabling effective April 22, 2016, the date of the most recent VA examination.  Therefore, only the new criteria are applicable in this case. 


Applicable Law

Under the amended regulation, DC 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a.  There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id.  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id.  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a , DC 8045, that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045. 


Facts & Analysis

As an initial matter, the evidence does not demonstrate any showing of "total" severity in any TBI facet at any point during the period on appeal.  See i.e. April 2016 VA examination.  Moreover, neither the Veteran nor his counsel have contended that his symptoms in any facet are "total," as evidenced in his filings for the current appeal which only discuss the effective date of the 70 percent evaluation, rather than any notion of impairment in excess of this amount.  See October 2016 NOD; July 2017 VA Form 9.  In light of this evidence the following analysis will forego a discussion of a rating in excess of 70 percent disabling at any point during the appeal.

After a review of all the lay and medical evidence, and based upon the unique circumstances of this Veteran's claim, the Board finds that the preponderance evidence supports a finding of entitlement to a 70 percent disability rating for the entire rating period on appeal.  The Board finds that the Veteran's symptomatology and impairment have been shown as relatively consistent throughout the entire rating period on appeal, especially in light of the inadequacies of the March 2013 VA examination identified by the JMR and most recent Board remand.  Applying the benefit of the doubt to the evidence, the Board finds that the record, significantly the April 2016 VA examination accurately depicts the Veteran's current disability level, and that staged ratings are not warranted in this case.  

The Board notes that the Veteran does not exhibit psychiatric symptoms beyond what are already specifically contemplated by his ratings of 30 and 70 percent for PTSD.  38 C.F.R. § 4.130, DC Code 9411.  Additionally, while cognitive impairments are also ratable under 38 C.F.R. § 4.130, a level of severity of "3" is assignable for problems reported by the Veteran of difficulty following conversations, recalling recent conversations, remembering names of acquaintances, finding words, or misplacing items.  As evidenced by the medical record, to include the VA examination report in April 2016, the Veteran has demonstrated through testing "moderate impairment of memory, attention, concentration or executive functions resulting in moderate functional impairment."  A higher level of severity of is not warranted unless there is evidence of severe disorientation. 

A level of severity of "0" is assigned for the Motor activity (with intact motor and sensory system) facet.  During the April 2016 examination, the Veteran's motor activity was regarded as normal.  The examiner noted that the Veteran has a normal neurological examination, and no complaints of forgetting how to complete tasks that were done prior to claimed head injury.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia.  In this case, apraxia has not been shown. 

A level of severity of "0" has also been assigned for the visual spatial orientation facet, based on the April 2016 VA examiner's finding that the Veteran's spatial orientation was within the normal range.  There was no evidence of impairment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired. 

A level of severity of "1" is assignable for the subjective symptoms facet, indicating that an examiner has found evidence of subjective symptoms that mildly interfere with work, daily living activities, or relationships (work, family, or other close ones).  Significantly, during the April 2016 VA examination, it was noted that the Veteran had three or more subjective symptoms that mildly interfered with work; they included intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  Unlike the prior March 2013 evaluation, the April 2016 examiner discussed the Veteran's headaches in depth, noting that they cause him to "stop his activity at hand and wait to see if it will go away."  A higher level of severity of "2" is not warranted for subjective symptoms facet unless an examiner finds evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. 

A level of severity of "0" has been assigned for the Communication facet.  The evidence of record shows that the Veteran's speech and communication have been evaluated as normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  The record shows that the Veteran can communicate complex ideas. 

Based on the evidence of record, the Veteran's disability is consistent with a 70 percent rating under the current criteria for rating TBI's, based on the assignment of severity level "3" impairment for the entirety of the period on appeal.  However, there are no additional impairments that are not contemplated by the rating for PTSD of such a degree to warrant assigning a higher disability evaluation. 

The Board has also considered the Veteran's disability under DC 8100 for migraine headaches.  However, the Veteran is currently in receipt of a higher evaluation than the available schedular ratings pursuant to DC 8100.

Based on the foregoing, the Board finds that the Veteran is entitled to an initial rating of 70 percent disabling, but no higher, for his residuals of TBI.  Throughout the appeal period, the record evidence has been shown to be markedly consistent, with only minor fluctuations in results.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).

Although the March 2013 VA examination resulted in findings slightly better than the latter exam, this examination has been deemed inadequate and of minimal probative value.  Moreover, the Board can find no reason to assign greater probative value to an earlier VA examination rather than another, as they have all been shown to be approximately of the same moderate severity.  Moreover, the Veteran has consistently reported the same moderate symptoms in each facet as expressed in his statements.  Therefore, the Board will resolve all reasonable doubt in favor of the Veteran by evaluating his disability on the basis of testing demonstrating the greatest level of impairment.  Additionally, as the Veteran has credibly described significant symptomatology, including his headaches, as reflected by the medical record of evidence, the Board will afford the Veteran the benefit of the doubt in not assigning a lower staged disability rating.  


Right Knee

The Board finds that the current evaluation of 10 percent disabling for the right knee disability accurately depicts the medical and lay evidence of record, to include the Veteran's accounts of instability and flare-ups as noted by the November 2014 JMR.  

The Veteran's right knee disorder, residuals of shell fragment wound, with synovitis, has been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5020-5262 (2017).  Synovitis is rated based on limitation of motion of the affected parts, as arthritis, degenerative. 


Applicable Law

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5003 (2017). 

Under the criteria for limitation of flexion for the leg, a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  A 30 percent rating applies where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260. 

Under the criteria for limitation of extension, a noncompensable rating is assigned for a limitation of extension to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261. 

DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5262. 

Under DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," under 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 U.S.C. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6. 

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71 , Plate II. 


Facts 

In March 1979, the RO granted service connection for residuals of a shell fragment wound of the right knee; a zero percent disability rating was assigned, effective July 24, 1978.  

The Veteran filed a claim for an increased rating for the right knee disability in January 2006.  In conjunction with his claim, the Veteran was afforded a VA examination in June 2006.  The Veteran reported problems with pain and stiffness, without weakness, swelling, heat, redness, instability, giving way, locking, or lack of endurance.  He reported that treatment consisted of taking Ibuprofen intermittently.  He did not use any canes, crutches, braces, or corrective shoes on a regular basis; however, he reported using a cane occasionally.  He denied any inflammatory arthritis or constitutional symptoms of same.  The Veteran noted that the right knee condition limits his mobility.  Because he spends 90 percent of his time sitting down, he finds that after he sits for an extended period of time he will have some stiffness when trying to rise.  The Veteran had no scar over the right knee.  On examination, it was noted that the Veteran's gait was upright and steady. He used no assistive devices.  It was noted that he had a full range of motion. There was no noted tenderness to palpation over joint lines of the knees, and negative for laxity testing with anterior drawer, posterior drawer, and McMurray's.  Patellar compression testing was normal.  There was also no restriction in movement at the right hip, and the Veteran did make full effort to perform full range of motion for all testing. X-ray study of the right knee was normal.  The pertinent diagnosis was residuals of a shell fragment wound, with intermittent stiffness, without weakness or fatigability and full range of motion and no noted radiological degenerative changes. 

The Veteran was afforded another VA examination in November 2007.  At that time, the Veteran reported that the knee was getting progressively worse, but he was able to walk one to three miles.  He had no deformity or giving way of the knee, but reported severe flare-ups on a weekly basis.  He also noted that he was unable to go down stairs.  On examination, his gait was described as normal. Range of motion of the right knee was 0 degrees to 125 degrees; there was no pain with movement.  There was no limitation in extension of the knees.  There was no swelling, no tenderness and no redness. Crepitation was noted in the right knee joint with movement.  Drawer's and McMurray's signs were negative. No instability was noted. X-ray study of the knees was normal.  The diagnosis was knee strain. 

At the VA examination in February 2009, he again reported being blown from an earthmover caused by a landmine in Vietnam; as a result, his right hip, knee and wrist were injured.  The Veteran indicated that his right knee has bothered him since that time; he noted that the pain was worse with descending stairs.  He has received conservative treatment and sometimes uses a cane.  He also reported occasional giving way of the right knee, but no locking.  The Veteran also reported stiffness and tenderness in the right knee.  The Veteran indicated that he experiences flare-ups every one to two months, lasting 1 to 2 days caused by overuse, especially with descending stairs.  On examination, it was noted that the Veteran had an antalgic gait.  He had crepitus and tenderness in the right knee.  No instability was noted.  He had subpatellar tenderness.  No locking or effusion was noted.  Flexion was to 124 degrees, and extension was 0 degrees.  The examiner observed pain following repetitive motion.  The pertinent diagnosis was degenerative joint disease right knee, with chondromalacia of patella.  It was noted that the Veteran works full time.  The Veteran reported losing less than one week of work as a result of the knee. 

Received in November 2010 was the report of an initial evaluation conducted by Sport Rehab Inc., in May 2010.  It was noted that the Veteran had mild to moderate right lower extremity atrophy.  He had good patellar mobility.  Range of motion in the right knee was from 0 degrees to 120 degrees.  He had mild right antalgia with decreased propulsion.  It was noted that the Veteran was seen in physical therapy with right knee pain and compensatory left hip and low back pain.  The Veteran reported slight knee pain. 

Received in November 2011 was a VA progress note, dated in March 2010, indicating that the Veteran was seen for follow up evaluation of his right knee disorder.  It was noted that he has had this problem for a long time and it was getting worse.  The knee had crepitus, but no effusion.  There was some limitation in flexion.  The assessment was right knee pain. 

A VA examination was conducted in March 2013 for evaluation of his right knee disorder.  At that time, he indicated that he has had gradually progressive increases in pain and frequency in its recurrences.  He declared that physical therapy has not helped.  The Veteran reported difficulty descending stairs and tends to avoid problems.  The Veteran reported flare-ups when he has to descend stairs, stand or walk for any prolonged periods of time.  He has changed his activities to avoid flare-ups.  Range of motion was from 0 degrees to 100 degrees, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The Veteran did not have additional limitation in range of motion of the knee following respective-use testing.  It was noted that the Veteran had functional loss caused by less movement than normal, incoordination, pain on movement, disturbance of locomotion and interference with sitting, standing, and weight bearing.  The Veteran had pain to palpation.  Muscle strength testing was normal.  Lachman's and posterior drawer tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  It was noted that the Veteran uses a cane on a regular basis.  X-ray study of the right knee revealed minimal narrowing at the medial compartment with associated reactive sclerosis along the tibial plateau.  The diagnosis was degenerative joint disease of the right knee.

At the VA examination in December 2013, the Veteran reported that he continues to have pain in the right knee, but he just lives with it.  The Veteran indicates that he takes pain medication as needed.  The Veteran related that he is on the list to receive Synvisc injections; however, it was noted that the right knee has been stable since the last VA examination.  The Veteran stated that he cannot stand for more than 10 minutes and he has to move or sit down.  He also stated that he walks for exercise, but he cannot go more than about 1/2 mile at a time.  The Veteran related that he uses a cane if he is going to be standing very long or walking very far; he stated that he uses a walker if he is walking a very long distance.  He did not report any flare-ups.  Range of motion in the right knee revealed flexion to 125 degrees, with no objective evidence of painful motion; extension was to 0 degrees.  It was noted that the Veteran was able to perform repetitive use testing.  The examiner noted that the Veteran had functional impairment in the right knee, caused by less movement than normal, pain on movement, and pain to palpation.  Muscle strength testing was normal.  Lachman and posterior drawer tests were normal.  There was no evidence of recurrent subluxation.  The knee required regular use of a cane and occasional use of a walker.  X-ray study of the right knee revealed mild medial compartment and patellofemoral degenerative joint disease.  The pertinent diagnosis was degenerative joint disease of the right knee.  The examiner noted that the Veteran was not able to do activity requiring running, jumping, kneeling, climbing, or extensive walking.  The examiner sated that there was no objective evidence or documentation of loss of range of motion, pain, weakness, fatigability, or incoordination of the Veteran's affected knees during reported flare-ups or when the knees are used repeatedly over a period of time.  Therefore, the examiner stated that it would be resorting to speculation to provide an opinion as to whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the knees are used repeatedly over a period of time and furthermore and for the same reason, this examiner would also have to resort to mere speculation to describe any such additional limitation due to pain, weakness, fatigability, or incoordination.

The Veteran was most recently afforded a VA examination for his right knee in May 2016.  The Veteran reported flare-ups manifesting in pain with limited relief from pain killers, caused by "getting up and down from my work desk all day and carrying or squatting to get office equipment."  Physical evaluation revealed range of motion results of 90 degrees flexion and extension with "moderate" pain on testing observed and an additional loss to 80 degrees on repetitive testing.  Disturbance of locomotion and interference with sitting and standing were noted.  No ankylosis was found and muscle strength was 4 out of 5.  No instability was reported and testing was normal.  Regular use of a cane was identified, and the examiner concluded that the Veteran was "unable to perform any tasks that require bending, squatting, or lifting or walking."


Analysis

The Board finds that the evidence does not warrant a rating in excess of 10 percent for the Veteran's right knee.  Even in light of his credible reporting of occasional "giving away" and flare-ups, his current 10 percent rating accurately depicts the preponderance of the evidence demonstrated throughout the period on appeal.  

Higher ratings are available for evidence of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, flexion limited 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibular, genu recurvatum, or the functional equivalent of such manifestations.  The evidence weighs against any such manifestations or their functional equivalent.  While the evidence shows a record of painful motion, flexion was never limited to any less than 80 degrees.  The VA examinations showed an absence of ankylosis, subluxation, instability, dislocation or removal of cartilage, limited extension, malunion or nonunion of the tibia and fibula, or genu recurvatum.  

With regard to the Veteran's endorsements of instability - particularly on flare-up - the Board recognizes the Veteran's assertions of giving way, but the disability ratings of the musculoskeletal system contemplate such instability of station.  Moreover, the clinical findings of VA examiners where no instability or subluxation was ever found is more probative evidence addressing this question given that it is reported by those medically trained.  

In the November 2014 JMR, the parties faulted the Board for failing to indicate whether it found the Veteran competent to report instability and whether those reports were credible.  The Veteran is competent to report his perceived symptoms, using vocabulary he considers most descriptive of them, and he is credible to that extent.  However, when on every occasion a medical professional tests for instability and finds none, there is raised a question of whether the understanding of the term is the same for the Veteran as it is for the medical professional.  For purposes of evaluating impairment, the findings of a medical professional are considered more probative.  In these circumstances, the Board finds that the Veteran is not entitled to a separate compensable evaluation for lateral instability or recurrent subluxation during the period on appeal.

For these reasons, the Board finds that the evidence does not warrant a rating in excess of 10 percent for degenerative arthritis in the Veteran's right knee.  

In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not helpful to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Hip

The Board finds that the current evaluation of 10 percent disabling for the right hip disability accurately depicts the medical and lay evidence of record, to include the Veteran's accounts of instability and flare-ups as noted by the November 2014 JMR.  As noted in the Introduction, the additional limitations of thigh rotation/extension demonstrated by the recent April 2016 VA examination have been awarded in separate, individual ratings and when coupled with the current 10 percent evaluation, provide an appropriate approximation of the symptomatology evidence by the record throughout the period on appeal, to include the Veteran's lay statements.

Applicable Law

The Veteran's right hip disability has been evaluated as 10 percent disabling under DC 5252, which  provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.  Normal ranges of motion of the hip are flexion from 0 degrees to 125 degrees and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

DC 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees. 38 C.F.R. § 4.71a (This is the highest evaluation available under this diagnostic code.) 

Other potentially applicable diagnostic codes that provide for ratings in excess of 10 percent for limitation of hip motion include Diagnostic Codes 5253 and 5250.  DC 5253 provides that a 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253 (2017).  DC 5250 addresses ankylosis and provides for a 60 percent rating for favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  38 C.F.R. § 4.71a, DC 5250 (2017).  DC 5255 provides for a 20 percent rating for malunion of the femur with moderate knee or hip disability.  38 C.F.R. § 4.71a , DC (2017). 

The Veteran's 10 percent evaluation contemplates particular pathology productive of painful motion.  38 C.F.R. § 4.59.  It is also consistent with flexion limited to 45 degrees.  As noted, in order for the disability to warrant an increase to a higher evaluation, the evidence must show the functional equivalent of flexion limited to 30 degrees or less.  38 C.F.R. § 4.71a, DC 5252; DeLuca v. Brown, 8 Vet. App. 202   (1995).  The 10 percent evaluation also contemplates pathology productive of limitation of rotation of the thigh, or limitation of adduction of the thigh.  In order to warrant a higher evaluation, the disability must approximate the functional equivalent of limitation of abduction of the thigh with motion lost beyond 10 degrees, ankylosis of the hip, or malunion of the femur.  38 C.F.R. § 4.71a, DC 5252, 5253.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 




Facts & Analysis

The Veteran was afforded a VA examination for his right hip in March 2013.  He reported a gradual progression of the frequency of pain in the right hip.  It was noted that prior evaluation demonstrated a narrowing of the acetabular joint space consistent with cartilage degeneration.  The right hip had a flexion to 95 degrees, with no objective evidence of painful motion.  Extension was greater than 5 degrees, with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not cross his legs, nor was rotation limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing and did not have any additional limitation in range of motion of the hip afterwards.  The Veteran had functional loss in the right hip caused by less movement than normal, incoordination, pain on movement, and interference with sitting, standing or weight bearing.  The Veteran had localized tenderness in the right hip.  Muscle strength testing was normal.  No ankylosis was noted.  There was no malunion or nonunion of the femur.  X-ray study revealed mild narrowing at the superolateral aspect of the joint with associated reactive sclerosis.  The pertinent diagnosis was degenerative hip joint disease.

The Veteran was most recently afforded a VA examination for his right hip in April 2016 and a diagnosis of degenerative right hip joint disease was noted.  The Veteran reported flare-ups manifesting in pain with limited relief from pain killers, caused by "getting up and down from my work desk all day and carrying or squatting to get office equipment."  Physical evaluation revealed pain on all motion and an inability to "squat or run or bend with his right hip."  Right hip had a flexion to 40 degrees, extension was greater than 5 degrees, and abduction was not lost beyond 10 degrees.  Adduction was limited to 10 degrees, such that the Veteran could not cross his legs.  External rotation was limited to 20 degrees and internal rotation was to 15 degrees.  The examiner identified localized tenderness on anterior, posterior, superior and lateral aspects of a "severe" severity.  

In sum, the evidence demonstrates that, for the period prior to April 22, 2016, the right hip disability manifested with symptoms of pain, stiffness, and flexion, at worse, limited to 40 degrees, which is consistent with a 10 percent disability rating.  DC 5252.  Prior to the April 2016 VA examination, the evidence did not demonstrate symptomatology in excess of a 10 percent evaluation, even in contemplation of the Veteran's endorsements of instability - particularly on flare-up.  The Board recognizes that the Veteran's assertions about the symptoms he experiences are to be considered in evaluating his level of disability during the period on appeal.  However, loosely expressing avoidance of some activities on occasion would be contemplated in the Rating Schedule which grades of disability are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to those grades.  38 C.F.R. § 4.1.  In any event, such assertions are simply of less probative value than evidence to the contrary on VA examination and in private treatment reports.  

As discussed above, as for other potentially applicable diagnostic codes pertaining to the hip, the record does not contain evidence of ankylosis of the hip or flail joint to warrant a rating under DCs 5250 or 5254 at any time during the rating period.  See 38 C.F.R. § 4.71a.  There is no x-ray evidence of malunion of the femur to warrant a compensable rating under DC 5255.  See 38 C.F.R. § 4.71a.  The Board acknowledges that the  Veteran demonstrated painful motion in the right hip; however, as mentioned in the Introduction, the Veteran is already service connected for extension of the thigh at 10 percent (DC 5251) (considering the limitation of extension to five degrees), and limitation of abduction under DC 5253 at 20 percent disabling because of his inability to cross his legs during the most recent VA examination.  

In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not helpful to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a Veteran was exposed to an herbicide agent during active service, certain enumerated diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  Thus, a presumption is not the sole method for showing causation.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also 492 F.3d at 1376-77.


The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Skin Disorder (Melanoma in Situ, Basal Cell Carcinoma and Seborrheic Keratosis)

The Veteran is currently diagnosed with skin cancer (basal cell and squamous carcinomas) which he alternatively attributes to herbicide or sun exposure during Vietnam service.  See April 2015 VA examination; see also April 2013 VA Form 21-4138 ("I request the VA open a claim for disability compensation benefits for melanoma condition as a direct service-connected disability, and possibly secondary to exposure to Agent Orange, or extreme exposure to the sun during the military").

The Veteran in this case is presumed to have been exposed to herbicides during service as the record demonstrates that he served in the Republic of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307 (a)(6)(iii) (2017).  However, neither seborrheic keratosis nor skin cancer are listed as a disease associated with exposure to herbicides and based on scientific data reported by the National Academy of Sciences (NAS) since 1993, the Secretary has determined that a positive association does not exist between herbicide exposure and skin cancers (basal cell and squamous carcinomas).  Therefore, service connection is not warranted based on the Agent Orange presumption.

Despite the inapplicability of the presumption of herbicide exposures, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the Board also finds that the veteran is not entitled to service connection on a direct basis as the most probative evidence of record does not link the Veteran's condition to service.  The Veteran's service treatment records (STRs) show no complaints, treatments, or diagnosis of skin cancer or any skin illness, to include sunburn.  Post-service treatment records reflect diagnoses of melanoma in situ in 2009, basal cell skin carcinomas and seborrheic keratosis in 2012.  However, the records do not link the Veteran's conditions to service in.  

Following a review of the record, including the Veteran's service treatment documentation, the April 2015 VA examiner also did not link his skin cancer to service.  The examiner opined that it was less likely than not that his skin cancer was incurred or caused by his Agent Orange herbicide exposure or his sun exposure while on active duty.  Regarding the herbicide exposure, the VA examiner's rationale was premised on the finding that "no known link has been established" between the Veteran's skin disorders.  Regarding environmental exposure, the examiner explained that "basal cell carcinomas have been closely linked to sun exposure in childhood," explaining that the Veteran was raised in sunny climates during his formative years in California and Florida, including working construction in California.  

The Board has also considered the Veteran's lay statements concerning the etiology of his skin cancer.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

Without competent and credible evidence of an association between the Veteran's condition and his active duty, direct service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and his service connection claim for skin cancer is denied.  38 U.S.C.§5107.


TDIU

For the reasons delineated below, the Board finds that the Veteran's service connected disabilities did not render him unable to secure and follow a substantially gainful occupation prior to the current effective date of May 31, 2014.

As noted in the Introduction, an August 2016 rating decision awarded entitlement to TDIU and assigned an effective date of May 31, 2014 based upon evidence indicating that the Veteran's full-time employment was terminated as of that date.  See August 2016 Rating decision; see also October 2014 VA Form 21-4138 ("I retired early from my job in insurance because of my PTSD"); January 2015 VA Form 21-8940 ("Jenks/Long Ins...From 9/88...To 6/14...total earned income for the past 12 months...30,877 Per W-2 (2014)"); February 2015 VA Form 21-4192 ("Jenks/Long Insurance...Insurance Agent...40 Hours Weekly...Retirement 5/30/2014").

The Veteran asserts entitlement to an effective date prior to May 31, 2014 for the grant of TDIU.  See June 2017 VA Form 9.  However, neither the Veteran nor his attorney has provided any specific arguments or assertions regarding what they believe the correct effective date for the grant of a TDIU to be.

For the following reasons, the Board finds that an earlier effective date is not warranted. 


Applicable Law

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a) (West 2012); 38 C.F.R. § 3.400 (2016).  The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), Dalton v. Nicholson, 21, Vet. App. 23, 32-34 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C. § 5110 (a), (b)(2); 38 C.F.R. § 3.400 (o).  Thus, the effective date of an award of increased compensation may be assigned up to one year prior to the date of claim, if an ascertainable increase in disability is established during that period.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (noting that "the relevant temporal focus" in an increased rating claim is on "the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim").

With respect to the date of claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under VA law.  38 U.S.C. §§ 501, 5101 (West 2012); 38 C.F.R. § 3.151.  Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (a); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155 (a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

Also effective prior to March 2015, VA regulation provided, in relevant part, that a report of examination, treatment, or hospital admission by VA will be accepted as the date of receipt of claim for increased benefits when it pertains to a disability for which service connection has previously been established.  38 C.F.R. § 3.157.  In order to qualify as an informal claim under § 3.157, the VA report in question must (1) identify a specific, particular examination and the date of such examination, and (2) must indicate that the disability has worsened since the last time it was evaluated.  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), aff'd 724 F.3d 1325   (Fed. Cir. 2013); Massie, 724 F.3d at 1328-29.  Unlike other informal claims, there is no requirement that an intent to file a claim be shown under § 3.157.  Further, the provisions of 38 C.F.R. § 3.400 (o), whereby a rating increase can be granted up to one year prior to the date of claim, also apply to claims submitted under § 3.157.  Massie, 25 Vet. App. at 132.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

As noted, in Rice v. Shinseki, 22 Vet. App. 447, 453, 455 (2009), the Court held that when an appellant appeals the initial disability rating for a service-connected disability and also submits evidence of unemployability, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Thus, as the issue of entitlement to TDIU in the context of an increased rating claim may be co-extensive with that claim in terms of the time period under review, the effective date of TDIU may be as early as the effective date applicable to the increased rating claim under 38 C.F.R. § 3.400 (o).  See Rice, 22 Vet. App. at 454.

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356   (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16 (a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination. Id.  

Importantly, where the evidence establishes that a veteran is gainfully employed on a full-time basis, a TDIU cannot be granted during this period as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994); see also Faust v. West, 13 Vet. App. 342, 356 (2000); 38 C.F.R. § 4.16 (b) (reflecting that, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled).



Facts & Analysis

Here, the formal claim for TDIU was initiated with the January 2015 filing of the Veteran's VA Form 21-8940.  However, the underlying TDIU claim is part and parcel of the Veteran's claim for an increased rating for PTSD, as identified in the informal PTSD increased rating claim from October 2014.  Thus, the earliest possible effective date for the Veteran's TDIU claim is the date of his underlying IR PTSD claim.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  The Veteran's communication seeking an increased rating for PTSD was received by the RO in October 2014.  The Veteran has not argued, and the evidence of record does not indicate, that there exists an earlier claim for an increased rating for PTSD.  See 38 C.F.R. §§ 3.151, 3.155, 3.400.  Accordingly, the Veteran is currently in possession of the earliest possible effective date for the assignment of a TDIU, thus the Veteran's claim to an earlier effective date is precluded as a matter of law.

Moreover, the evidence of record indicates that the Veteran had sustained, full-time employment for from 1988 to June 2014, and in the absence of any evidence or argument suggesting either that his earned annual income ever failed to exceed the poverty threshold or that his actual employment was otherwise marginal in nature, the Board finds that the preponderance of the evidence shows that Veteran was able to maintain substantially gainful employment from 1988 to 2014.  See 38 C.F.R. § 4.16 ; Moore, 1 Vet. App. 356  .

The Board emphasizes that, as a matter of law, a TDIU cannot be granted for a period during which the evidence establishes that a veteran is gainfully employed on a full-time basis.  See Sabonis, 6 Vet App 426; see also Faust, 13 Vet. App. at 356; 38 C.F.R. § 4.16 (b). 

Although the Veteran's service-connected disabilities certainly affected his employability prior to May 31, 2014, the preponderance of the evidence shows that he was nevertheless able to maintain full-time employment during the period from 1988 to May 31, 2014.  The evidence thus fails to establish that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation prior to May 31, 2014.  Accordingly, the benefit-of-the-doubt rule does not apply, and entitlement to an effective date prior to May 31, 2014 for the award of a TDIU is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Subject to the law and regulations governing the payment of monetary benefits, entitlement to a disability rating of 70 percent, but no higher, for residuals of TBI for the entire period on appeal, is granted.

Entitlement to an increased rating for right knee disability, is denied.

Entitlement to an increased rating for right hip disability, is denied.

Entitlement to service connection for a skin disorder, is denied.

Entitlement to an earlier effective date for the award of TDIU, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


